Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali Imam (Reg. No. 58,755) on 17 March 2021.
The application has been amended as follows: 

	5. (Cancelled)

	12. (Cancelled)

	19. (Cancelled)




Reasons for Allowance
Claims 1-4, 7-11 and 14-18 are allowed as amended/presented in Amendment and Response under 37 CFR 1.111 (“Response”) filed 16 March 2021, and claims 5, 6, 12, 13, 19 and 20 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The closest prior art made of record is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2013/0124346 A1 to Baldwin et al. (“Baldwin”) teaches and discloses “Devices, systems, and methods are disclosed which relate to an NFC-enabled security token that is removably coupled to a mobile device.  The security token may be provisioned with the information by the mobile device, then decoupled from the mobile device and used to authenticate the user or perform a transaction at a POS terminal equipped with an NFC reader.  The security token includes logic for user-controlled restrictions on allowable purchases, such as payment limits, timeouts, vendor identifiers, allowed purchases, and location-based restrictions.  The security token is further equipped with "self-destruct" security features, such as deactivating itself or erasing any sensitive information upon being unable to contact the mobile device for a specified duration, or being subject to an unauthorized or restricted transaction, until such time as it is re-coupled to the mobile device” (Baldwin: Abstract).

United States Patent Application Publication No. 2017/0221058 A1 to Choudhary et al. (“Choudhary”) a “computer-implemented system and method may allow primary account holders (e.g., parents) to select merchants along specific routes where a secondary account holder (e.g., child) would be able to use a payment device.  Each of these merchants may be 

United States Patent Application Publication No. 2013/0159121 A1 to May et al. (“May”) “present disclosure described herein relates to a system and method for managing transaction restrictions for an account in a family of accounts through a network.  The method comprises: upon receipt of a transaction request from a device in the network at a server, analyzing a restriction field associated with the account against parameters associated the transaction request.  When a transaction price associated with the transaction request exceeds a value in the restriction field or when a transaction entity associated with the transaction request is present as a restricted entity in the restriction field, completion of the transaction is denied.  When contents of the restriction field relating to restrictions do not match any of the parameters, completion of the transaction is allowed.  The method also updates the restriction field to reflect a change request for the transaction restriction for a subsequent transaction upon receipt of the change request” (May: Abstract, emphasis added).
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates 
Claim 1 (and similarly claims 8 and 15) discloses:
A method for preventing fraud in card or mobile transaction by utilizing one or more processors and one or more memories, the method comprising:
defining, by utilizing a fraud prevention application module, one or more geographical zones where a card or mobile transaction is authorized;
storing information related to the defined one or more geographical zones onto a memory;
initiating, by a processor, the card or mobile transaction at a point-of-sale (POS) location; 
determining, by the processor, whether the POS location corresponds to the stored information related to one or more of the defined geographical zones; and
automatically authorizing, by the processor, the card or mobile transaction based on a determination that the POS location corresponds to the stored information related to the one or more defined geographical zones,
wherein the method further includes:

sending, by the processor, a notification to a user’s device that initiated the card or mobile transaction that the transaction has been declined;
defining, in real time, in response to receiving the notification by the user’s device, by utilizing the fraud prevention application module, a new geographical zone to correspond to the POS location that does not correspond to the stored information related to previously defined one or more geographical zones;
updating, by the processor, the memory by storing the new geographical zone; and
authorizing, by the processor, the card or mobile transaction based on a determination that the POS location corresponds to the stored information related to the defined new geographical zone.

May teaches the ability to update transactions restrictions and upon subsequent transactions the transactions can be authorized, however neither May, Choudhary or Baldwin teach authorizing the same card or mobile transaction that was previously initiated and declined based on the defined new geographical zone.
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/A. Hunter Wilder/Primary Examiner, Art Unit 3627